While the evidence as to the taking and handling of the blood sample in this case was not all that could be desired, we think there was a sufficient showing of a routine and regular course of business to make the evidence and report of the blood analysis admissible, leaving to the jury the question of what weight, if any, it would give to the evidence. It was, therefore, error for the court to strike the evidence and direct a verdict for the plaintiff. Judgment reversed and a new trial ordered. The respective parties may wish to avail themselves of the opportunity which a new trial affords to check further on the conditions under which this blood sample was taken and show more clearly whether the taking, handling and testing were in accordance with accepted hospital and technical standards. Present — Peck, P. J., Glennon, Dore, Van Voorhis and Shientag, JJ.; Dore, J., dissents and votes to affirm. Settle order on notice.